Citation Nr: 0321596	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 10, 
1997, for the award of service connection for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to April 1952, from April 1953 to November 1953, 
and from July 1961 to June 1962.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran first submitted an application for service 
connection for residuals of a back injury on June 25, 1962; 
his claim was received within one year of his discharge from 
active service on June 22, 1962.

2.  A November 1962 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
chronic lumbosacral strain.


CONCLUSION OF LAW

An effective date of June 23, 1962, is warranted for the 
award of service connection for chronic lumbosacral strain.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant recent change in VA law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the record does not show the 
veteran was adequately informed of the provisions of the VCAA 
and how it applies to his claim, in light of the favorable 
outcome of this decision the Board finds the veteran is not 
prejudiced by this action.

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For an award involving error in a prior decision, 
the effective date is the date benefits would have been 
payable if made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, a November 7, 1962, rating decision denied 
service connection for chronic lumbosacral strain because 
there was no record of a back injury during active service.  
It was noted, however, that VA examination revealed a chronic 
lumbosacral strain.  Also, apparently of record at the time 
of that decision, based upon its location in the claims file 
and specific references in the rating decision, was a service 
department hospital report signed by a physician on June 17, 
1962, indicating the veteran sustained a back injury in March 
1962.  The report further noted that an extensive 
neurosurgical service evaluation in April 1962 had been 
normal, except for "some muscle spasm and tenderness in the 
lumbosacral region."

Based upon the evidence then of record, the Board finds the 
November 7, 1962, rating decision denying service connection 
for chronic lumbosacral strain was clearly and unmistakably 
erroneous.  It is undebatable that existing service medical 
records demonstrated at that time that the veteran had 
incurred a back injury in March 1962, with objective evidence 
of muscle spasm and lumbosacral tenderness in an April 1962 
evaluation, and that an existing VA examination in October 
1962 included a diagnosis of chronic lumbar spine strain.  
This error had it not been made would have manifestly changed 
the outcome of the previous rating determination.

The record also shows that the veteran first submitted an 
application for service connection for residuals of a back 
injury on June 25, 1962, within one year of his discharge 
from active service on June 22, 1962.  Therefore, as a result 
of the reversal the November 7, 1962, rating decision based 
upon CUE, the Board finds that an effective date of June 23, 
1962, is warranted for the award of service connection for 
chronic lumbosacral strain.




ORDER

An effective date of June 23, 1962, is granted for the award 
of service connection for chronic lumbosacral strain.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

